DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Prior art of record cited in non-final office action does not teach “recording and saving the pointing direction of the stereo-camera system based on a difference between an intensity of a signal detected by a first wide angle antenna and an intensity of the signal detected by a second wide angle antenna being substantially zero”.
Examiner respectfully disagrees. Examiner need to point out that Hosaka teaches identifying the position of the target using the radar and then using the camera recording and performing optical tracking of the target.  Yes Hosaka does not teach using two antennas to focus the system on the target, but it is just a one known way how to align optical axis of the system with electromagnetic axis of the system. And that issue is solved by the Snow. And therefore the combination of the Snow and Hosaka will achieve the target positioning required by Hosaka, and the targeting condition will  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Russo US 6710713 B1.
Regarding claim 1 Hosaka teaches
1) A method of automated tracking and filming of an object, said method comprising:  
5 emitting a signal(reflection of the ) via  a beacon(body of the helicopter reflects the signal and hence works like beacon for the antenna) associated with the object(21); 
Detecting the signal via a first tracking mechanism(abstract multi wave radar system) equipped with a camera(abstract stereo camera) at a first location(fig. 2b)(this is done to 
 The first tracking mechanism comprises:
A camera and Microcontroller(implicit as the signals are detected and stereo camera is pointed toward the object)
rotating  via microcontroller system of camera and antenna in the direction of target (col 5 lines 3-20)
recording footage of the object.(abstract capture and track)

But does not teach
wherein the first tracking mechanism comprises a first wide angle antenna and a second wide angle antenna, and 
the signal is detected by each of the first wide angle antenna and the second wide angle antenna
difference between the intensity of the signal detected by the first wide angle antenna and the intensity of the signal detected by the second wide angle antenna is diminished
recording and saving [[the]] a pointing direction of the camera [[when]] based on the difference between the intensity of the signal detected by the first wide angle antenna and the intensity of the signal detected by the second wide angle antenna being substantially zero
 Snow teaches
wherein the first tracking mechanism comprises a first wide angle antenna(claim 1) and a second wide angle antenna(claim 1), and 
the first and second wide angle antennas detect signal emitted by 10the beacon (antennas are paired to calculate the difference ), and 
the first tracking mechanism also comprises a microcontroller that compares intensities of signal detected by the first and second wide angle antennas and causes the tracking mechanism to turn such that any difference between the detected signal intensities is diminished;  (col 5 lines 35-74 aligning the optical axis and electrical axis to have on target condition such that the ratio between signals are 1 hence the difference is 0. )
And also teaches alignment of the optical axis with the electrical axis
It is important note that in this way Snow identifies the target position using radar (which is required for Hosaka)
Russo teaches

Using tracking data(which in our case can be the radar data control the cameras in order to record the object)(claim 1)

recording and saving [[the]] a pointing direction of the camera (claim 29)

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Snow in order to direct optical axis towards electromagnetic axis so that the camera of Hosaka can focus on the target and further modify using teachings by Russo in order to generate focused optical representation of the object  and the record of the tracking parameters for each frame.




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Russo  further in view of Fullerton US 20050228613 A1.

Regarding claim 2 combination of Hosaka, Snow and Russo teaches
2) The method of automated tracking and filming of an object of claim 1 further comprising the steps of: 
              Including cameras (see rejection of claim 1);
operating the tracking mechanism substantially similar to the first 10tracking mechanism including recording and saving the directions of the cameras when the differences between the detected signal intensities on their paired antennas are substantially zero (see rejection of claim 1); 
and 
recording footage of the object with the cameras (see the rejection of claim 1).  
Snow teaches  aligning electromagnetic and optical axis as difference between signal intensities detected by antennas of the plurality of tracking mechanisms, being substantially zero(see rejection for claim 1)
Russo also teaches
Plurality of cameras(402) tracking the object (404)  from different positions

wherein each of the plurality of tracking cameras is located at a different location, Page 3 of 11Application No.: 16/357,115 Reply to the Office Action dated July 27, 2021 (fig. 4)
distances between the plurality of different locations are pre-defined, (implicit as cameras are preinstalled )
directions between the plurality of different locations are pre-defined, (implicit as cameras are preinstalled)
recording footage of the object  via the plurality of cameras.(fig.4)
the pointing directions are recorded and saved(see rejection above for claim 1)

But does not teach
each of the plurality of tracking mechanisms is substantially similar to the first tracking mechanism, 
calculating the location of the object based on: 
the pointing directions, 
the distances between the plurality of different locations, and 
the directions between the plurality of different locations; and 

Fullerton teaches
providing a multiplicity of tracking[0169] mechanisms(1108A,B,C), located at a multiplicity of 5different locations(fig. 11c), each of the multiplicity of tracking mechanisms are substantially identical to the first tracking mechanism(1108A), and the distances and directions between the multiplicity of locations are known (the distances and directions are known [0168]); 
      using the directions of the cameras combined with the known distances[0071] and 15directions[0066, 0069, 0070] between the multiplicity of locations to calculate locations of the object (see rejection of claim 1),
each of the plurality of tracking mechanisms[0169] (1108A,B,C), is substantially similar to the first tracking mechanism(1108A), 
calculating the location of the object based on: 
the pointing directions, [0066, 0069, 0070]
the distances between the plurality of different locations, and [0066, 0069, 0070]
the directions between the plurality of different locations; and [0066, 0069, 0070](it is inherent as according to paragraph [0068] the reference node map 102A-C is first obtained which means the relative coordinate of the each node is known )


It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Snow in order to provide multiple different views of the same object from different positions  which can be advantageous in sport games and further modify with invention by Fullerton in order to track object throughout the large area with obstacles.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Russo further in view of Johnson US 4771288 A.

Hosaka/Snow/Russo does not teach
3) The method of automated tracking and filming of an object of claim 1, further comprising 20the steps of: 
    Transmitting based on a circularly polarized radiation the signal emitted by the beacon; and  19detecting the circularly polarized radiation based on patch antennas that correspond to the first wide angle antenna and the second wide angle antenna 

Johnson US 4771288 A teaches
Transmitting based on a circularly polarized radiation the signal emitted by the beacon; and  19detecting the circularly polarized radiation based on patch antennas that correspond to the first wide angle antenna and the second wide angle antenna (col 3 lines 33-45)

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Johnson in order to avoid issues with loss of signal strength.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Russo further in view of Fullerton US 20050228613 A1 and MICHMERHUIZEN  US 20150169968 A1.

Hosaka/Snow/ Russo/Fullerton does not teach

4) The method of automated tracking and filming of an object of claim 2, further comprising 5the step of starting or stopping a video recording process and capturing still photographs based on  a remote control.  

MICHMERHUIZEN  US 20150169968 A1 teaches
further comprising 5the step of starting or stopping a video recording process and capturing still photographs based on  a remote control.    [0068]

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by MICHMERHUIZEN in order to remotely operate the device.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka US 6181271 B1 in view of SNOW US 2885666 A further in view of Russo further in view of Fullerton US 20050228613 A1 and Conard US 20140313345 A1.

Hosaka/Snow/ Russo/Fullerton teaches

5) The method of automated tracking and filming of an object of claim 2, further comprising the steps of:  10
Tracking the object in image with stereo camera (abstract)

But does no teach
              analyzing the recorded footage of the object by executing an image recognition software; executing image recognition of the object based on  machine learning methods;
and  15tracking the object based on the execution of the image recognition of the object.

 Conard US 20140313345 A1 teaches
analyzing the recorded footage of the object by executing an image recognition software; executing image recognition of the object based on  machine learning methods;[0030]
and  15tracking the object based on the execution of the image recognition of the object.[0031]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Hosaka with invention by Conard in order to set narrow field of view and perform the tracking of the object of interest.


Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648